Case 2:16-cv-02532-EK-ARL Document 118 Filed 06/11/21 Page 1 of 2 PageID #: 1652



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ------------------------------------x

  GLENN LEVY individually and
  derivatively on behalf of Trade Show
  Fabrications, Inc.,                                MEMORANDUM & ORDER
                                                     16-CV-2532(EK)(ARL)
                          Plaintiff,

                   -against-

  RONALD SUISSA, et al.,

                          Defendants.

  ------------------------------------x

 ERIC KOMITEE, United States District Judge:

             Plaintiff brings this action pursuant to the Court’s

 diversity of citizenship jurisdiction.         Defendants move to

 dismiss for lack of subject matter jurisdiction because the

 Plaintiff was domiciled abroad when the case was filed.            I

 referred this motion to Magistrate Judge Arlene R. Lindsay for a

 Report and Recommendation (R&R), which the Court received on

 March 19, 2021.     ECF No. 117.      Judge Lindsay found that

 Plaintiff, a U.S. citizen, was domiciled in Belize when he filed

 the original complaint in May 2016.         She therefore recommended

 dismissal because, for purposes of diversity jurisdiction,

 United States citizens domiciled abroad are “neither citizens of

 any state of the United States nor citizens or subjects of a

 foreign state, and [28 U.S.C.] § 1332(a) does not provide that

 the courts have jurisdiction over a suit to which such persons
Case 2:16-cv-02532-EK-ARL Document 118 Filed 06/11/21 Page 2 of 2 PageID #: 1653



 are parties.”     Cresswell v. Sullivan & Cromwell, 922 F.2d 60, 68

 (2d Cir. 1990).

             Neither party has filed objections to the R&R and the

 time to do so has expired.       Accordingly, the Court reviews the

 R&R for clear error on the face of the record.           See Advisory

 Comm. Notes to Fed. R. Civ. P. 72(b); accord State Farm Mut.

 Auto. Ins. Co. v. Grafman, 968 F. Supp. 2d 480, 481 (E.D.N.Y.

 2013).    Having reviewed the record, the Court finds no clear

 error.    I therefore adopt the R&R in its entirety pursuant to

 28 U.S.C. § 636(b)(1). 1

              The case is dismissed for lack of jurisdiction.           The

 Clerk of Court is respectfully directed to enter judgment and

 close this case.




       SO ORDERED.

                                     /s Eric Komitee_____________
                                     ERIC KOMITEE
                                     United States District Judge


 Dated:      June 11, 2021
             Brooklyn, New York




       1  On page 1, the R&R states that a motion to dismiss for “lack of
 personal jurisdiction” is before the Court. That line is hereby amended to
 state the motion is for “lack of subject matter jurisdiction.”
